Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J), rendered May 22, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals that the defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered. The defendant having raised no other issues, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Balletta, Eiber and Ritter, JJ., concur.